The Court being Opened According to adjournment The Libel read
[Minute Book, 1740-1743]
Robert Flowers Commander of the Sloop Boneto a Private Man of War, On Oath declared
<2« 1. Did you meet the Spanish Fleet returning from Georgia, when and where who was joyned in Company with you
Ansr Yes On the 19th day of last August we met several of the Spanish Fleet, off the Marteers (?) near Cape Florida I having sometime before Consorted with the Privateer Young Eagle Commanded by Cap* Rouse and the Privateer the Mary Commanded by William Wilkinson- and agreed that the Owners of the sa three Vessels shoud have One third part of all the Prizes and *167Spoils that they shoud take to be divided in equal thirds between the Owners of the Several Vessels and that the other two thirds parts shoud be divided between the Commanders officers and Men belonging to the several Vessels according to their respective Agreements a few days before our meeting with the Spanish Fleet Cap4 Wilkinson in the Night Casually parted from my Sloop and from the Young Eagle Cap4 Rouse was with me when we met with the Spanish Fleet
Qn 2. How many Sail did you meet with, how did they bare what did you proceed to do with them and how did they behave
Ansr We first met with eight Sail of Sloops and Schooners bearing about Nn411 West from us Whereupon I and Cap4 Rouse gave them Chase and pursued ’em about eight Hours when Night came on, We had by this time Em-bayed four of ’em in a Bay on Florida Shore we came to Anchor and next Morning came to Sail and found two of em a ground a Sloop and a Schooner we fired several Shot at them which they return’d and after exchanging some Shot they struck As we came upon ’em I se several of their People jump out of their Vessel into the Sea and Swim a Shoar and I saw one of their Boats go on Shoar twice full of Men whom they carried on Shoar Soon after their Striking Cap4 Rouse sent his Boat on Board ’em and my Boat with my Lieu4 soon followed and not long after this Cap4 Rouse and I went on Board and found the Sloop Armed with Six Carriage Guns and Six or eight Swivels and small Arms for about fifty or Sixty Men with some Cutlasses and Pistols the Cap4 had forsaken her we found some Spaniards Aft on Board, We found the Schooner Armed with One or two Swivel Guns and considerable Number of Muskets Pistols Cutlasses and we found remaining on Board her about twenty or thirty Officers Soldiers and Seamen, the other Two Spanish Vessels being small got into Shoal Water where we could not follow em they lay there picking up the Spaniards that got on Shore I fired some Six Pounders at ’em which reached One of ’em whereupon he weighed Anchor and got further in among the Shoals and so they escaped, the other four whom we Chased and before Morning got so far into Shoal Water that we could not pursue ’em so they escaped, While we were on board of the Spanish Sloop or Schooner which we had run aground and taken I saw a.Sloop under Sail about two Leagues distance which I took to be one of the Spanish Fleet whereupon I went on Board my own Sloop came to Sail leaving Cap4 Rouse to take Care of the Prizes we had taken I stood for the Sloop which I saw under Sail and having learnt from one of the Spanish Officers taken on Board one of the Prizes beforementioned and whom I had with me the Signals of the Spanish Fleet I showed him the proper Signal upon which he answered me and stood for me until he came almost within Gun Shot when he discovered I was not one of their Fleet whereupon he made all the Sail he could from me, having his Spanish Colours hoisted, I pursued him and in ab4 two Hours time came up with him and kept firing my Bow Chase Guns *168at him until I came along side of him then I fired two Broadsides at him upon which he struck, I ordered the Cap* to come on Board me which he accordingly did I asked him what his Vessel was he sayd she was one of the Fleet fitted out of the Havannah to take Georgia I asked him for his Commission wcl* he Answered he had a Privateer Commission wch was on board, there came with him another Person I asked him who he was he answered that he was Cap* of a Company of Soldiers then on board the Number whereof was thirty eight according to the best of my remembrance I enquired of ’em where the rest of their Fleet was and their Answer was that some was already come out and some coming after soon after this Vessel had struck to me Cap* Rouse came up with the two other Prizes and having Consulted together we agreed to Stand in Shoar and come to An Anchor the Night coming on we accordingly stood in Shoar and came to an Anchor and lay there until the Morning when considering we had not Provisions and Water for ourselves and the prisoners we had taken sufficient to carry us all to an English Port we determined to give the Spaniards the Sloop last taken being the Worst of the three Prizes for them to go home in we accordingly put all the Spaniards taken in that Sloop with a few others on Board her except the officers whom we brought away with us and left them all the provisions they had when taken while this was doing We saw five Sail more bearing about East North East and standing towards us Upon sight of ’em we hoisted Spanish Colours and they for sometime made towards us we continued to at an Anchor expecting they would come to us I was then taking the Warlike Stores out of the Sloop given to the Spaniards and before we had dispatched them the foremost of the five Sail past us to the Westward at about a league’s distance upon which Cap* Rouse came to Sail and stood after the four Sail to the Eastward and I continued at an Anchor with the Prizes we had taken, it then blowing very hard Cap* Rouse gave the four Sail Chase for Several Hours and Chased ’em in near the Land and then returnd and say’d he had drove three of ’em upon the Riefs and the fourth into such Shoal Water he could not with safety follow ’em The next Morning we let the Spaniards go in the Privateer Sloop which We had given them for that purpose having first taken out of her Six Swivell Guns two Brass Cohorns three Casks of Gunpowder two Cases of powder Flaskes a parcell of Muskets two and forty of which were brought on board of me and some others were carryed on Board of the Privateer Prize Sloop but how many I know not a large Number of Cutlasses and Catouch Boxes Several Pair of Pistols, about forty Soldiers Coats and a parcall of Bayonets, the Carriage Guns that had belonged to this Sloop the Cap* threw over board during the Chase as he told me when I took him Then we weighed Anchor and came off the place where Lay the four Vessels which Cap* Rouse Chased the day before three of whom he say’d he had run upon the Riefs the fourth coming to an Anchor and we found three of them upon the Riefs fast as we judged laying with their *169broadsides towards us the Wind blowing very hard and the other riding at an Anchor with her Stern towards those that was upon the Riefs if possible we Intended to have taken or utterly Destroyed these four Vessels but the Wind blew so very hard and they Lay in such a dangerous place that we could not go in with our Vessels nor send our Boats in order to Destroy them wherefore we Left ’em in the circumstances beforementioned and Came directly for this place.
Qn 4. Have you delivered into Court all the papers that you found or recovered out of these Vessells Without any fraud addition Subduction or Embezelment
Ansr Yes. Rob* Flower
John Rouse Commander of the Bilander called the Young Eagle a Private Man of War On Oath etc.
Qn 1. Did you meet the Spanish Fleet returning from Georgia, when and where and who was joyned in Company with you
Ansr Upon the 19th day of August last off the Martier on the Coast of Florida I saw eight Sail of them to the Westward, Cap* Robert Flower Commander of Privateer Sloop Boneto and William Wilkinson Comr of the Mary a Privateer Sloop then being Partners with me upon a Privateering Cruise, the Owners of the three Vessels to divide One third Part of what we should take and the other two thirds to be divided amongst the Commanders officers and Ships Companys According to the Agreem*8 between them made, Saving that my Owners Are to have One Quarter of the third intended for that Vessel and the residue of that third is to be divided among the Officers and Men according to their Articles, Cap* Wilkinson was not present when we met for he was Casually Parted from us a few Days before and the sa Cap* Flower was present About three Score of mine and Cap* Flowers Men were then on board of our two prizes we had taken before'that time and a Ship we had in special Charge
Qn 2. Upon the Discovery of these Vessels what did you proceed to do with them and how did they behave
Ansr We gave Chase to these eight and pursued them until Night came on then we droped Anchor having four of ’em within the Keys the next Morning the other four I had lost sight of ’em, but we Weighed anchor and made after these four within the Keys, fired Several Shot at the two least Schooners who run in to Shoal Water and we Attacked the other two a Sloop and a Schooner then aground after exchanging Several Shot they Struck and as many as could got on Shore, some jumping Overboard and some in their Boat then we went on board of ’em and found the Sloops in the possession of a Lieu* of their Granadeers, Armed with Six Carriage and Six Swivell Guns and the Schooner in the possession of her Spanish Master Armed with two Swivel Guns and found about thirty or forty Soldiers and Marriners *170with small Arms and Secured this Sloop and Schooner, then whilst I took care to Secure the sa Sloop and Schooner Cap* Flowers stretched out after a Sloop in the office which with another was plying off and on to the Southward of us and soon took her being a Spanish Privateer with Six Carriage Guns, Six Swivell Guns two Brass Cohorns wth about forty four Soldiers and Marriners with the Cap* and then we anchored altogether that Night, In the Morning we began to take Some Spoils out of this last Privateer, agreeing to give the Sloop to a Number of the Spaniards to carry them home excepting a sufficiency to Condemn them at an English Port and then discovering five Sloops to the Eastward Standing towards us, I spoke with Cap* Flowers and left him to take care of the Prizes and gave Chase to these five the first run in among the Riefs and I coud not follow him I pursued the other four and drove three of them directly on the Riefs that I apprehended it impossible for ’em ever to get off but they must perish and the fourth came to an Anchor near them in so Shallow Water that I could not nor dare not go near ’em as the Wind was very high so I returnd back to Cap* Flowers and came to an Anchor with him the next Morning the last Spanish Privateer after sundry Spoils taken out of her we gave to the Spaniards to carry them home saving so many as might be sufficient to Condemn them in an English Port, having not provisions sufficient to bring us all home, we then set Sail homewards and found the four Sloops last mentioned three of ’em fast upon the Riefs and the fourth Anchoring by ’em, in such Shallow Waters and so dangerous a Place we could not with safety go to them Wherefore we left ’em and made the best of our Way to this Port with the first abovementioned Sloop Privateer and Schooner wth their Stores and the Several Spoils taken out of the other Privateer Sloop
Qn 3. Have you delivered into Court all the Papers that you found or recovered of these Vessels without any fraud Addition Subduction or Embezelment
Ansr Yes John Rous
Don Joseph Armente Lieu* of a foot Company taken on Board the Sloop Pastora On Oath Declared
Qn 1. Do you know any thing of the Spanish Fleet dispatched from the Havannah against the English Colony of Georgia and what, declare all you know
Ansr There was an Armament raised at the Havannah of 3400 foot Soldiers in the Service of the King of Spain and in his Pay and they were embarked in about thirty Seven Vessels with proper Officers and Marriners likewise in the King of Spains Pay and Sailed about the 5th of June last for S* Augustine where they were joyned with about Six Hundred foot Soldiers more embarked in about thirteen other Vessels all in the King of Spains Pay and Commanded by the Governour of Augustine from thence they Saild for the English Colony of Georgia where about 39 of the Vessels soon after *171Arrived and where they tarried about ten or twelve Days had some small Skirmishes wth the English burnt the Town and also the Fort of S4 Simons took two Sloops some small Spoils and 18 Cannon from 3 to 18 pounders and Saild for Augustine left the English Cannon there and from thence those that belonged to the Havana Sailed for the Havanna
Qn 2. Was you Vissitted by any and what English Ships or Vessels while you lay at Georgia
Ansr When we were about embarking There appeared at about two leagues distance from the Harbours Mouth, One Ship, One Snow or Brig” a Schooner and two Sloops whom we took for English they looked upon us and returned.
Qn 3. Was you any and what Officer in the Service of the King of Spain in this Expedition against Georgia
Ansr I was a Lieu4 of foot at the Havanna but in this Expedition I went a Lieu4 of Granadeers in the place of another Lieu4 who was sick
. On 4. In what Vessel did you Embark at Augustine for the Havana.
Ansr In the Divine Pastora
Qn 5. Under what Orders did you Sail from Augustine to the Havanna
Ansr About thirty Sail of us were Ordered to proceed to a Key off Cape Florida and to wait there untill the whole were come up and then to Cross over together to the Havanna
Qn 6. Did you in Sailing for the Havanna meet with two English Privateers Commanded by Cap4 Flowers and Cap4 Rouse when and where did you meet ’em, what did they and you do
Ansr On or about the n4h of Augst at a Small distance from the Key where the whole Fleet was to joyn we met two English Privateers whom we since found to be Commanded by the two Cap4s abovementioned they Chases us several Hours and at Night run us in the Pastora and a Schooner Named Nuestra Señora de los Dolores y las Annimas a ground upon the Key Biboras in the Morning we saw the two English Privateers lay off at an Anchor we then proceeded to Land our Men as fast as we could and while we were landing ’em the English Privateers weighed Anchor and came upon us fired Several Shot at us we returned a few Guns and then Struck the English Officers came on Board and took possession of our Vessels
Qn hj_ What Men and Arms were on board of the Pastora and Dolores when you met the English Privateers
Ansr There were on board of the Pastora 37 Soldiers and four Land Officers with their Arms and Accoutraments the Cap4 of the Sloop, the Pilot and her Crew of Six or Seven Men, She was mounted with Six Cannons and four or Six Swivels But what Men or Arms belonged to the Dolores I cannot tell
Qn 8. Who was the Principal Officer on board of the Pastora when the English Officers Came on board of her
Ansr I was, My Cap4 who commanded the Granadeers and the Master *172of the Sloop having got on Shoar before the English Officers got on board-of sd Sloop
Qn 9 Did the two English Privateers take or destroy any and what other Vessels belonging to the Spanish Fleet
Ansr They took another Spanish Sloop called the Rosa which they afterwards gave to the Spánish Prisioners and gave Chase to Several others but what became of ’em I can’t tell.
Don Joseph Armente
Truly interpreted in the Spanish Tongue Per Joseph Cowley
Juan Lorenzo De Uriartte On Oath etc.
Qn 1. Do you know any thing of the Spanish Fleet dispatched from the Havanna against the English Colony of Georgia and what, Declare all you know
Ansv The King of Spain wrote to the Governour of the Havanna to raise Forces and send ’em against the English Colony of Georgia Whereupon he raised three thousand four hundred Men and Embarked ’em in thirty three Vessels With their proper Officers and Marriners, but whether the 3400 Men, were Soldiers besides the Commanders and Marriners of the Vessels I know not, I was Commander of the Schooner Nuestra Señora de las Dolores Y las Annimas One of the Fleet and On the 5th of June last We Sail’d for St Augustine under the Command of Don Antonio Castañedo Commandant of the Fleet When we arrived at Augustine we were joyned by 13 other Sails of Vessels with 600 Land Soldiers on board of ’em And all the Land Forces were under the Command of the Governour of Augustine as their General, from thence we Saild to the English Colony of Georgia and 30 Vessels only arrived there, We took two English Vessels sundry small Spoils destroyed Six Vessels, burnt the Town of S* Simons ras’d their Fort took 18 Cannon from four to eighteen Pounders, One Bomb Mortar Six Cohorns and in about eight Days time Embark’d to return home The 15 Largest Vessels went for the Havana by the old Streights of the Bohemia, the other 15 and our two Prizes Stood for S* Augustine by the way gathered up the 13 before wanting Returned to S* Augustine with the Cannon Mortar and Cohorns abovementioned for the Use of the Fort there And afterwards this remainder of the Fleet that was to return to the Havana were made up 23 Whereof I was one, to Transport the Soldiers that were to return thither, and I took on board of me 68 Officers and Soldiers besides myself and Marriners in all 8 Men and a Boy and the rest of the Soldiers were in the rest of the Fleet and so we set out for the Havana On the 12th of August last N. S
Qn 2 Did Cap1 Flowers and Capt. Rous meet you in your return to the Havana take or destroy any of your Fleet when and where, what and how many Declare all you know
Ansr Upon our return to the Havana, near a Key called Cayo de *173Víboras Cap4 Flowers and Cap4 Rous met me in the Dolores with my Soldiers and Marriners abovementioned on board and the Sloop Pastora with Six Cannon and Six or eight Swivel Guns Mounted heretofore a Spanish Privateer with her Soldiers and Marriners on Board Chased us on Shore and the next Morning being the first of September last they took us both together, Many of our Men escaping on Shoar with their Arms and the same Day gave Chase to the Sloop Rosa of Six Cannon and two Brass Cohorns heretofore a Spanish Privateer having on Board of her as I suppose about 50 or 60 Marriners and Soldiers, and Gave the Sloop to the Spaniards to Convey ’em home The next Day Cap4 Rous gave Chase to five other Sail of our Fleet Whereof he drove three on Shoar upon the Key of Matacumba Viz4 the Sloop Grand Bosslia (?) that had Seventy Soldiers and Mariners at least on Board of her, the Soldiers were Molattos of the Militia of the Havana but then in the Kings of Spains Service and Pay, the other two Vessels were of the same Fleet having about 60 Soldiers and Mariners in each of ’em but I know not their Names, but whether they ever cou’d be got off or not I know not, all these Vessels Soldiers and Mariners thus taken or drove ashore by these English Capts were of that Spanish Armament in the King of Spains Service and Pay against the English Colony of Georgia — And the Pastora and Dolores are the two Spanish Vessels they brought in with me to this Port
Juan Loranzo de Urriarre
Truly interpreted in the Spanish Tongue Per Joseph Cowley
[Admiralty Papers, I, 56]
Don Francisco de Palafox la Hurtado de Mendosa On Oath etc.
Qn 1. Do you know anything of the Spanish Fleet dispatched from the Havana against the English Colony of Georgia and what, Declare all you know
Ansr The King of Spain raised an Army, at the Havana of 250 Dragoons 200 Granadeers 2950 Cannon foot Soldiers Amongst whom I was Cap4 of a Company of Dragoons We Embarked in a Number of Vessels for S4 Augustine the fourth of June last, were there joyned by 600 foot Soldiers and 100 Indians all under the Command of the Governour of S4 Augustine as our General, from thence we sail’d to the English Colony of Georgia took and destroyed the Fort and Town of S4 Simons and took the Cannon Mortars and some small Spoil and returned to Augustine
Qn 2. Did Cap4 Flower and Cap4 Rous meet you in your return to the Havana take or destroy any of your Fleet, when and where what and how many, Declare all you know
Ansr I Embarked at the S4 Augustine with thirty Dragoons two Mollatos, with two of my officers on board of the Sloop Rosa and Sailed with the rest of the Fleet for the Havana, by the Way Cap4 Flowers and Cap4 Rous met us Took the Rosa, another Sloop and Schooner, gave our Sloop to *174several of the Spaniards to Convey them home and brought the Sloop and Schooner with me to this Port
Qn 3. Whether that Mollatto brought hither out of the Rosa, is a Freeman or Slave
Ansr He is a Freeman in the King of Spains Service and Pay
Qn 4. Is there any Negroes brought here out of the Rosa and what Condition
Ansr Yes, two belonging to the Cap4 of the Sloop both Slaves
Dn Fran00 de Palafox Hurtado de Mendoza
Truly interpreted from the Spanish Tongue by Joseph Cowley
Don Pedro Joseph de La Madriz On Oath etc.
Qn 1. Do you know anything of the Spanish Fleet dispatched from the Havana against the English Colony of Georgia and what, Declare all you know
Ansr There was about 3500 foot Soldiers raised at the Havana and Embarked on board about 42 Vessels, One of ’em being the Sloop Rosa Armed with Six Carriage Guns, Six Swivel Guns and two Cohorns, formerly a privateer Whereof I was Cap4 All in the Service and pay of the King of Spain for an Expedition against the English Colony of Georgia, about the 4th of June last we Saild for Augustine and when we arrived there were joyned with about 600 Soldiers more, Nine Vessels and some Boats and Pettiaugers The Governour of S4 Augustine took the Command of all the Land Fares and we Saild for Georgia, there we tarried about eight Days, took two English Vessels burnt Six, destroyed the Town and Fort of S4 Simons took some Cannon a Mortar for half Bomb a few Cohorns, And departed for the Havana About 15 Sail stood for the Old Streight of Bahema and the rest for S4 Augustine with the Cannon Mortar and Cohorns And there Landed ’em, from thence I set Sail in Company with ab4 22 Other Sail of Vessels having the Soldiers belonging to the Havana on Board the Fleet and on board my own Sloop A Cap4 of the Dragoons two Officers 30 Soldiers, two Molatto Soldiers Eight Mariners myself and my two Negro Slaves, About the 20th of August last.
Qn 2. Did Cap4 Flowers and Cap4 Rous meet you in your return to the Havana take or destroy any of your Fleets, when and where What and how, Declare all you know
Ansr That about the 30th of August last these two English Cap43 met me in my return from S4 Augustine to the Havana, gave me Chase I threw my Six Cannon Overboard and made the best of my way to Escape but Cap4 Flowers Came up with me and took me with all the Men before-mentioned on board of me, I found they had before taken two of our Fleet, the Sloop Pastora and the Schooner Dolores, the next day Cap4 Rous gave Chase to five more of our Fleet and drove three of ’em on Shore as I was informed but saw them not, And when they had taken some Spoils of my *175Sloop the Rosa, they Gave her to the Spaniards to convey them home and then brought the Pastora and Dolores with me and the several Prisoners to this Port.
Pedro Joseph de La Madróz
Truly interpreted from the Spanish Tongue by Joseph Cowley
[Admiralty Papers, I, 56]